Citation Nr: 1027835	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
with a history of myocardial infarction, claimed as a heart 
condition, to include as secondary to a service-connected 
disorder.  

2.  Entitlement to a disability rating greater than 30 percent 
for bilateral hydronephrosis with nephrolithiasis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  There is competent medical evidence linking the Veteran's 
current coronary artery disease to his service-connected 
hypertension.

2.  In October 2007 correspondence, the Veteran indicated that he 
wished to withdraw his appeal concerning the issue of entitlement 
to a disability rating greater than 30 percent for bilateral 
hydronephrosis with nephrolithiasis.


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to a disability rating greater than 30 
percent for bilateral hydronephrosis with nephrolithiasis by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	 Coronary Artery Disease

This appeal arises out of the Veteran's claim that his coronary 
artery disease is related to his service in the United States 
Marine Corps from June 1954 to January 1955.  Specifically, the 
Veteran contends that his coronary artery disease is related to 
his service-connected kidney disorder.

      Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

      Factual Background

The Veteran's service treatment records are negative for heart 
problems.  Significantly, both his June 1954 enlistment 
examination and December 1954 separation examination show a 
normal heart.  Service treatment records do show an impression of 
hydronephrosis in December 1954.      

The Veteran submitted a claim for service connection for a kidney 
disorder in May 1999.  At that time he also submitted VA 
treatment records dated as early as April 1998 showing 
impressions of hydronephrosis and hypertension.  By rating 
decision dated in November 2001 the RO granted service connection 
for bilateral hydronephrosis and assigned a 30 percent disability 
rating.  Subsequently, the Veteran submitted a statement dated in 
May 2002 from his VA physician in which the doctor opined that 
the Veteran's hypertension was related to his kidney disorder.  
Thereafter, by rating decision dated in December 2002 the RO 
granted service connection for hypertension secondary to the 
Veteran's service-connected bilateral hydronephrosis.    

The Veteran submitted a claim for service connection for a heart 
disorder in October 2007.  Specifically, the Veteran contended 
that his heart disorder was related to his service-connected 
bilateral hydronephrosis.  In connection with this claim, the 
Veteran was afforded a VA heart disease examination in April 
2008.  Upon review of the claims file and physical examination, 
the examiner diagnosed coronary artery disease and opined that it 
was less likely than not secondary to the Veteran's bilateral 
nephrolithiasis.  The examiner went on to opine that the heart 
disease was more likely secondary to the Veteran's metabolic 
syndrome, including diabetes mellitus, hypertension, 
hypercholesterolemia, and obesity, as well as his smoking 
history.     

	Analysis

Given the above, the Board finds that service connection for 
coronary artery disease is warranted.  While the April 2008 VA 
examiner opined that the Veteran's current coronary artery 
disease was not related to his bilateral nephrolithiasis the 
examiner also opined that the Veteran's coronary artery disease 
was related to his hypertension for which the Veteran is also 
service-connected.  This opinion provides a plausible basis to 
conclude that the Veteran's current coronary artery disease is 
related to his service-connected hypertension.  With resolution 
of all reasonable doubt in the Veteran's favor, it is concluded 
that the evidence supports service connection for coronary artery 
disease.  38 U.S.C.A. § 5107(b).  

2.	 Bilateral hydronephrosis with nephrolithiasis

In a July 2005 rating decision, the RO continued a 30 percent 
disability rating for the Veteran's bilateral hydronephrosis with 
nephrolithiasis.  The Veteran perfected an appeal to the Board in 
February 2006.  Subsequently, in October 2007 correspondence, the 
Veteran indicated that he wished to withdraw his appeal 
concerning this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran has properly withdrawn his appeal 
concerning the issue of entitlement to a disability rating 
greater than 30 percent for bilateral hydronephrosis with 
nephrolithiasis and, hence, there remain no allegations of errors 
of fact or law with regard to this issue.  Accordingly, the Board 
does not have jurisdiction to review this issue and it is 
dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  




ORDER

Service connection for coronary artery disease is granted.  

The appeal concerning the issue of entitlement to a disability 
rating greater than 30 percent for bilateral hydronephrosis with 
nephrolithiasis is dismissed.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


